Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 29, 2007                                                                                           Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  133853(31)


  ANNE HARRIER and PAUL HARRIER,
           Plaintiffs-Appellees.
                                                                    SC: 133853
  v                                                                 CoA: 273729
                                                                    Wayne CC: 05-0520445-NO
  OAKWOD SKILLED NURSING CENTER-
  TRENTON and OAKWOOD SKILLED
  NURSING CENTER-TRENTON Corporate
  Assumed Name for BALMORAL, INC., and
  BALMORAL, INC.
             Defendants-Appellants.
  _____________________________________

                On order of the Chief Justice, a stipulation signed by the attorneys for the
  parties agreeing to the dismissal of this application for leave to appeal is considered and,
  IT IS HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 29, 2007                        _________________________________________
                                                                               Clerk